 REPUBLIC AVIATION CORPORATION914.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not refused to bargain collectively with United Electrical, Radio& Machine Workers of America. Local 914, within the meaning of Section 8 (a) (5) of the Act.[Recommendationsomitted from publication.]REPUBLIC AVIATION CORPORATIONandINTERNATIONALUNION, UNITED PLANT GUARD WORKERS OF AMERICA,Petitioner. Case No. 2-RC-5759. July 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before SamuelKorenblatt, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles, and Peter-son].Uponthe entire record in this case,the Board finds:1.The Employeris engaged in commercewithinthe mean-ing ofthe Act.2.The labor organization involved claims to representcer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent, separately or in anyunit the Board finds appropriate, employees performing plantguard duties at the Employer's four plants on Long Island,New York, at Farmingdale, Port Washington, Mineola, andGreenlawn, excluding other employees and supervisors. TheEmployer contends that the unit appropriate for these em-ployees should also include employees performing similarduties at its 99 Church Street and 41 Park Place plants in NewYork City. The parties further disagree as to what payrollcategories of employees are guards within the meaning of theAct and may be included in the unit of guards sought by thePetitioner.The Employer, an aircraft manufacturer, has its principaloffice, plant, and warehouse at Farmingdale, where purchasesare made and administrative and labor policies are determinedfor all plants.Itmaintains two other manufacturing plants,one at Port Washington and the other at Greenlawn, and awarehouse at Mineola, for receiving and inspecting parts. Atits two New York City plants, the Employer handles primarilydrafting,engineering,and experimental work,and does noproduction manufacturing. The New York City plants are ap-proximately 50 miles from the main plant at Farmingdale;106 NLRB No 17. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other Long Island plants are from 11 to 26 miles distantfrom Farmingdale.All employees with whom we are concerned in this proceed-ing are employed in the Employer's plant-protection depart-ment, under the overall supervision of the director of security,assisted by the police chief and the fire chief,all three beingstationed at Farmingdale.The department includes (1) thepolice section directly under the police chief;and (2)the firesection directly under the fire chief.' All employees of thisdepartment are hired and trained at Farmingdale,and aresubsequently transferred and assigned to the several plantsfor service.These employees include the following payrollcategories:Patrolmen,investigators,chauffeurs,recep-tionists,and fire patrolmen.Fire patrolmen are under theintermediary supervision of the fire chief;all other categoriesare under the intermediary supervision of the police chief.Patrolmen,ofwhom there are 111 at Farmingdale, 12 atGreenlawn,4 at Mineola,28 at Port Washington,12 at 99Church Street, and 4 at 41 Park Place, are hourly paid em-ployees,who work on rotating 8-hour shifts on a 7-day week,on a base workweek of 40 hours.They are deputized,armed,wear like uniforms, and receive the same benefits and privi-leges. Similarly,their duties are to protect the Employer'sproperty and personnel and to report violations of companyrules and regulations.Interchange of patrolmen between variousplants occurs but is infrequent.'Promotion of patrolmen is ona 6-plant eligibility basis.Patrolmen at the Greenlawn,Mineola,and New York plantsreport directly to the police chief with no intermediate super-vision.The more numerous patrolmen stationed at Port Wash-ington and at Farmingdale are immediately under the directionof subsidiary police supervisors.3Ultimate supervision for allpatrolmen rests in the chief of police at Farmingdale.Specialinstructions emanate from his Farmingdale headquarters. Theparties agree,and we find, that patrolmen at the six plantsnamed above are guards within the meaning of the Act.The Employer has contracts with 5 other labor organizationsrespecting a production unit and several maintenance units atitsLong Island plants.Persons in the various classificationssubject to these several contracts are not employed at the NewYork City plants and, therefore,the New York plants are notconsidered within the sco,aof any of these contracts. Therehas been no history of collective bargaining for plant-protectionemployees at any of the Employer's 6 plants under considera-tion.iThe department also includes a third section, known as the security section. The partiesagree that employees in the security section should not be included in any unit ofplant-protection employees2 Thewarehouse at Mineola is regarded as a temporary installation Guards were trans-ferred from the Farmingdale plant to serve at Mineola. When the necessity for their pres-ence at Mineola ceases, these guards will be returned to Farmingdale.3At Port Washington,where there are 28 patrolmen,there are stationed a police lieutenantand 4 police sergeants: at Farmingdale,where there are 111 patrolmen,there are stationeda police captain, 4 police lieutenants,and 5 police sergeants. REPUBLIC AVIATION CORPORATION93Under all these circumstances, including their common rateof pay, common benefits, similar duties, and other uniformemploymentinterests,we conclude and find that the appro-priate unit for plant-protection employees at the Employer'sLong Island plants should include also plant-protection em-ployees located at the Employer's New York City plants.4The Petitioner would exclude from the plant-protection unitof patrolmen, and the Employer would include, employeesclassified as investigators, chauffeurs, receptionists, and firepatrolmen, all in the plant-protection department and on thatdepartment payroll.Investigators, of whom there are 4, are plainclothes men,allstationed at the Farmingdale plant. They are employedsolely for plant-protection purposes. Like patrolmen, investi-gators are deputized and armed while patrolling the plant.Their duties are to detect and investigate thievery, sabotage,and fire hazards. They report and investigate violations of therulesand regulations designed to protect the Employer'sproperty and personnel to the chief of police, who is theirimmediate supervisor. They work an 8-hour shift, 5 days perweek. They exercise no supervisory functions. Both investi-gators and patrolmen check employees at the plant gates forproper identifications. Patrolmen are promoted to positionsas investigators. In general, they perform similar duties undercommon overall supervision.Chauffeurs, of whom there are 4, are all stationed at theFarmingdale plant.5 They drive the Employer's chief executivesto and from the several plant locations; drive escort cars toprovide protection for the payroll; and drive emergency casesof injured or sick employees to the hospital. Patrolmen, as apart of their regular work, also perform these driving dutieson an "on-call" basis. Chauffeurs wear uniforms and work an8-hour shift, 5 days per week. When not driving, and about 30percent of their time, chauffeurs do odd jobs at police head-quarters, such as fingerprinting and photographing employeesfor identification,matters incidental to plant protection.Chauffeurs have pistol permits and are armed. Clad in patrol-men's uniforms, they regularly assist patrolmen and recep-tionists at plant gates and turnstiles, watching for unauthorizedbadge wearers, packages, etc. They do not, however, makeregular clock rounds or serve shift tours as do patrolmen.They receive a slightly higher wage than patrolmen. Theyreport employees for violation of rules and regulations to thechief of police, who is their immediate supervisor.Receptionists, all women, serve in the police department, 8in number, 6 at Farmingdale and 1 each at the Port Washingtonand 99 Church Street plants. Receptionists wear uniforms notunlike those worn by airline hostesses. They screen visitors4Acme Electric Corporation. 102 NLRB 1233; Richards Commercial and Industrial Pro-tection Company, 100 NLRB 385; Joseph E. Seagram & Sons, Inc., 101 NLRB 101iChauffeurs are clearly distinguishable from the bus driver, who is not engaged in guardduties, and who the parties agree should be excluded from the unit. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the plant gates and entrances;they clear visitors by check-ing with police headquarters at Farmingdale;and they prepareand issue passes to authorized visitors.They checkemployeestaking sick or other leave;and they check all deliveries madeto plant entrances.Patrolmen substitute for receptionists whoare ill or on vacation.Receptionists report violations of rulesand regulations for the protection of personnel and property.Receptionists and patrolmen receive the same hourly rate,are listed on the same payroll and are subject to the immediatesupervision of a police lieutenant under the policechief. Likechauffeurs,receptionistswork an 8-hour shift,5 days perweek.The receptionist at 99 Church Street is designated a "tele-phone operator-receptionist,"in that,though a receptionist,she also operates a multiple extension private branch exchangeswitchboard,handling all incoming and outgoing calls for the400 employees at the plant and keeps records of toll and collectcalls.Fire patrolmen,part of the fire section of the Employer'splant-protection department,number 26 in all,of whom 17 arestationed at Farmingdale,8atPortWashington,and 2 atGreenlawn,all under the direct supervision of the fire chiefat Farmingdale, who in turn is responsible to the director ofsecurity.Fire patrolmen patrol assigned plant areas to safeguardproperty and personnel against fire hazards. The instructgroups of volunteer auxiliary firemen and conduct periodicfiredrills.They are not armed;theywear uniforms dis-tinguishable from those of patrolmen;and they receive anhourly rate higher than that of patrolmen.Their duties are notlimited to fire protection.It is an essential part of their dutiesto enforce against employees the Employer's plant-protectionrules and regulations.Like patrolmen,they report incidentsof sabotage and thievery.Theywork the same shifts as patrol-men. When the fire chief is absent from the plant,they reportto the police chief as patrolmen regularly do.Senior fire patrolmen, 4 in number,all at Farmingdale,responsibly direct the activities of fire patrolmen on eachshiftand recommend their hire,discharge,and discipline,having same authority as police sergeants,who the partiesagree are supervisors.Under all these circumstances,and the entire record in thecase,we find that patrolmen,investigators,chauffeurs,6recep-tionists, 7and fire patrolmen8 are guardswithin themeaningof the Act and therefore properly to be included in the unit forplant-protection employees at the Employer's 6 plants. Weexclude the telephone operator-receptionistat the 99 ChurchStreet plant because it does not appear that she spends morethan 50 percent of her working time as a receptionist in plant-6Cf Socony Vacuum Oil Company,Incorporated,99 NLRB 268.7West Virginia Pulp and Paper Company, 96 NLRB 871; Westinghouse Electric Corpora-tion (Lima, Ohio, Plant), 96 NLRB 1250.6Socony Vacuum Oil Company,Incorporated,supraKohler Company, 93NLRB 398;cfChance Vought Aircraft Division, United Aircraft Corporation, 102 NLRB 556 INTERSTATE METAL PRODUCTS INC. OF INDIANA95protection duties.9We exclude senior fire patrolmen,policesergeants,police lieutenants,police captains,and all othersupervisors from the unit.We find that the following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the Act:All plant-protection employees at the Employer's plants atFarmingdale,PortWashington,Mineola,and Greenlawn onLong Island and at its plants at99 ChurchStreet and 41 ParkPlace in NewYork City,including patrolmen,investigators,chauffeurs,receptionists,and fire patrolmen,but excludingthe 99 ChurchStreet telephone operator-receptionist,the busdriver,senior fire patrolmen,police sergeants,police lieu-tenants, police captains,and other supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]9WileyMfg. Inc.,92 NLRB 40.INTERSTATE METAL PRODUCTS INC. OF INDIANAandIN-TERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNO. 72, Petitioner. Case No. 13-RC-3366. July 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Marie A.Pierce, hearing officer.' The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard had delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles, and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.'Although served with notice of hearing, Federal Labor Union #22268, American Federa-tion of Labor, hereinafter called Local #22268, which presently represents the Employer'sproduction and maintenance employees, including those sought by Petitioner, did not appearat the hearing.At the hearing, the Employer moved to dismiss the petition, on the grounds, in substance,(1) that there is no proof in the record that the Petitioner has complied with Section 9 (f) ofthe Act; and (2) that the employees sought herein by the Petitioner as a separate appropriateunitmay not constitute such a unit at this time. The hearing officer referred ruling on themotion to the Board. The motion is denied.As to (1): The fact of compliance with Section 9 of the Act by a labor organization which isrequired to comply is a matter for administrative determination and is not litigable by theparties, Swift R, Company, 94 NLRB 917. Moreover, we are administratively informed thatthe Petitioner is in compliance.As to(2):For reasons stated below in paragraph numbered 4 of this Decision,we find nomerit in this contention.106 NLRB No. 13.